Allowable Subject Matter
	Claims 1-2, 4-17 and 20-21 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to claims 1 and 20-21, the prior art of record fails to teach or suggest, either alone or in combination “shift register unit, comprising: a bias control circuit is electrically connected to a pulldown node, a control clock signal terminal, and a bias voltage terminal, respectively, and the bias control circuit is configured to control connection between the pull-down node and the bias voltage terminal under the control of a control clock signal provided by the control clock signal terminal wherein a bias voltage signal is inputted by the bias voltage terminal wherein the pull-down node comprises a first pull-down node and a second pull-down node; the control clock signal terminal may include a first control clock signal terminal and a second control clock signal terminal; the bias voltage terminal comprises a first bias voltage terminal and a second bias voltage terminal wherein the bias control circuit comprises a first bias control transistor and a second bias control transistor, wherein a control electrode of the first bias control transistor is electrically connected to the first control clock signal terminal a first electrode of the first bias control transistor is electrically connected to the first pull-down node, and a second electrode of the first bias control transistor is electrically connected to the first bias voltage terminal and wherein a control electrode of the second bias control transistor is electrically connected to the second control clock signal terminal a first electrode of the second bias control transistor is electrically connected to the second pull-down node, and a second electrode of the second bias 
	The dependent claims are also allowed for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SEJOON AHN/Primary Examiner, Art Unit 2628